Citation Nr: 1536606	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-10 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 12, 2008, and in excess of 70 percent thereafter.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 2002 to October 2005, to include duty in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

By a November 2007 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD, assigning a 30 percent rating effective July 12, 2007.  After the Veteran filed a Notice of Disagreement with the decision, the RO increased the Veteran's initial rating for PTSD to 50 percent, effective July 12, 2007, and additionally assigned a 70 percent disability rating for PTSD with depression, effective May 12, 2008.  These increases were established via a rating decision issued in February 2009.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). The Veteran subsequently filed a substantive appeal in March 2009, which the Board accepts as a statement of continued disagreement with the assigned ratings.  The claim was remanded by the Board in February 2014 and in September 2014 for evidentiary development.  All actions required by the remand have been accomplished and the claim is ripe for appellate review.  


FINDING OF FACT

For the period prior to May 12, 2008, the competent and credible evidence of record indicates occupational and social impairment with reduced reliability and productivity, with competent and credible evidence showing such impairment in most areas of occupational and social functioning from May 12, 2008 to the present; the Veteran has not demonstrated total occupational and social impairment as due to PTSD.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 12, 2008, and in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), significantly changed the law prior to the pendency of this claim. VA has issued final regulations to implement these statutory changes. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 

The Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, nor has he demonstrated that he lacks actual knowledge of the evidence required to substantiate his claim for a higher rating.  Indeed, the Veteran has submitted evidence which alleges continual worsening of his PTSD, and thus, he is fully aware of what is required to be shown so as to substantiate his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which address the severity of PTSD and are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2014).

Legal Criteria-Increased Ratings 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  "Staged ratings" are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).  Discussion of the staged rating assigned by the RO is included in the analysis portion of this decision.  


Legal Criteria-Initial Rating (PTSD) 

Diagnostic Code 9411 addresses PTSD. Under that code, evaluations may be assigned ranging between 0 and 100 percent.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.


Analysis

The Veteran was awarded service connection for PTSD in a November 2007 rating decision.  A subsequent rating action assigned a 50 percent disability rating effective to the date of the award of service connection, and a 70 percent disability rating was assigned effective on May 12, 2008.  The Veteran contends that his service-connected disability picture is more severe than what is contemplated in the assignment of these "staged ratings."  

In concert with his initial claim for service connection, the Veteran was afforded a VA examination in September 2007.   The associated report noted the Veteran as having been exposed to combat hostilities in Iraq, and that this was causative of PTSD symptoms.  The Veteran's social situation was explained as him having a significant other who lived in a distant state.  At that time, the relationship was deemed to be good and there were intentions for marriage.  The Veteran had a child with another woman, and he was allowed visits but did not have any custodial rights.  He mentioned that his relationship with his son was "good."  He participated in activities such as family cookouts, and he reported watching televised sports, playing internet chess, and playing basketball as recreational activities he enjoyed.  He lived with his mother at the time (as well as other family members), and noted that she did the shopping and cooking.  The Veteran was deemed able to handle his financial affairs and had no issues with hygiene.  

The mental status examination revealed the Veteran to have intact long-term memory with mildly impaired short-term memory, and his concentration was also deemed mildly impaired.  There was some difficulty noted in serial 7 mathematical calculations, but he was nonetheless deemed able to perform them accurately.  There was no delusional ideation; however, it was reported that there was a sometimes present "hypnagogic hallucination" in which he reported hearing a dead buddy calling his name.  While fully conscious, the Veteran denied experiencing hallucinations.  There was no reported paranoia and mood was demonstrated as even to pleasant.  Depression did occur on a daily basis for several hours.  The Veteran did report unrealistic guilt about not being able to save a friend from being killed in an in-service vehicle accident; however, the Veteran did report feeling useful and worthwhile.  Nightly war zone nightmares which woke the Veteran in an excessive sweat were reported, and psychotropic medication was being utilized.  Medication usage reduced the frequency of these dreams.  Irritability and anger were reported to occur at times, and it was also noted that hyperstartle response around loud noises and hypervigilance while driving occurred.  At the time, previous cannabis (marijuana) abuse was deemed to be in early full remission, and "mild to moderate impairment in occupational and social functioning" was described.  

The Veteran participated in mental health counseling with VA throughout 2008, and several of these reports indicated marginal increase in the severity of symptoms from the 2007 examination.  Of note, he became less interested in school work in March 2008 and was not enthusiastic about continuing in his studies.  Nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance, and poor concentration were still noted as being present.  A Global Assessment of Functioning (GAF) score of 47 was listed.  In May 2008, the Veteran reported that he quit his job after running over a frog on the way to work (and the employer was not sympathetic to him).  GAF scores of 45 and 47 were reported throughout the rest of 2008, and the Veteran consistently denied homicidal and suicidal ideation.   An August 2008 report noted a subjective report of an inability to work and stopping of school because of intensity of the frequency of symptoms.  

Essentially, the Veteran continued experiencing similar symptoms from approximately 2008 into the next several years, and during that time, he participated in some periodic mental health counseling with VA.  He discontinued attending regular therapy for his irritability, frustration, and coping issues as he perceived that it was not helping him.  He was afforded a VA examination in May 2012, which formed the basis of the increase in rating to 70 percent.  At that time, it was expressly described that the Veteran had deficiencies in "most areas of occupational and social functioning."  The examiner noted that there were additional stressors since the last examination, which included familiar conflict, a failed attempt at college, and a failed attempt at employment.  The Veteran was reported to not be compliant with medication.  There was a documented notation that the Veteran was "exaggerating" his symptoms, and because of that, the examiner would not state that the PTSD was "more severe than was the case in the past."   

Objectively, the Veteran was noted to experience difficulty in sleeping, irritability with outbursts of anger, hypervigilance, and an exaggerated startle response.  The examiner specifically noted that the symptoms caused "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The specific regulatory criteria were referenced, and the examiner expressly checked that the Veteran experienced impairment in most areas of occupational and social functioning.  This was experienced with recurrent recollections of the past event, recurrent bad dreams about his war trauma, and a feeling as if the traumatic event was recurring.  The symptoms were productive of "intense psychological distress at exposure to internal or external cues."  The Veteran engaged in efforts to avoid thoughts, feelings or conversations associated with the trauma, and displayed markedly diminished interest in significant activities.  

The Board, in reviewing this examination report, initially found it non-probative only to the extent that it failed to comment on a comorbid mild traumatic brain injury (TBI) which was not service-connected and which could, potentially, be responsible for the experienced symptoms.  A subsequent VA examination, dated in June 2014, was afforded to correct this; however, the examiner did not comment as to the impact of the mild TBI in the specific report of examination.  A later addendum opinion, however, dated in February 2015, was authored, and the examiner noted that TBI did not influence the PTSD symptoms described in the earlier examinations.  Accordingly, the 2012 assessment is still of probative value in this case.  

In the report of the 2014 examination, it was noted that the Veteran was smoking cannabis on a daily basis and that this would "result in mood changes."  It was deemed impossible to differentiate the symptoms associated with cannabis abuse and the PTSD.  With respect to a current living situation, the Veteran reported having two children whose ages he was allegedly unsure about.  He lived in a "shop" behind his home, and he reported not getting along with a significant other who lived in the home with the children.  He was brought meals and he reported no contact with the children.  For daily activities, the Veteran stated that he watched television and worked in a garden.  The Veteran was not currently employed and was not undergoing treatment for his PTSD.  Recurrent distressing dreams, avoidance behavior, irritability, problems with concentration, and sleep disturbances were the chief symptoms associated with PTSD.  Further, the Veteran was noted to have anxiety, suspiciousness, chronic sleep impairment, disturbances in mood/motivation, and difficulty in maintaining relationships.  The examiner opined that he was likely not precluded from engaging in gainful employment, but that he would need to stop marijuana usage to do so.  The Veteran expressed no interest in working, and was satisfied living off of a disability check with no desire to look for employment.  In other words, he was voluntarily unemployed and unwilling to stop his non-PTSD-related drug abuse.  

The 2012 VA examination report, while expressly stating that the Veteran's condition had not grown in severity since the 2007 report, does show a marked deterioration in symptoms as compared to what was assessed at the earlier time.  The Board has reviewed the clinical history subsequent to the 2007 examination, and it is apparent that the Veteran's functioning did deteriorate, to some degree, prior to his 2012 examination report.  Of note, his 2008 clinical assessments document a losing of interest and sporadic attendance in college coursework, while in 2012 it was noted that there was a complete failure with respect to the attempt at college and an entering of the workforce (which seem to be voluntary).  Following the 2007 VA examination, the Veteran has submitted lay statements from family members which documented fighting at work, and screaming upon being woken up in the morning.  The Veteran lost his job according to his significant other, and she reported a history of suicide/homicide attempts.  The Veteran's mother reported an increase in mood swings and threats, and panic attacks four times weekly.  

While there were sporadic indications of worsening throughout 2008, the Veteran was not fully assessed by a mental status examination until May 2012, which is the date of the award of the 70 percent rating.  The 2007 examination report clearly showed a lesser severity than what occurred in the subsequent year.  The RO recognized this with its award of an increase to 50 percent from the initially-awarded 30 percent rating.  The award of the 70 percent rating was based on the first clinical description of occupational and social functioning being in most areas, which did not happen until May 2012.  

While the Board will not adjust the ratings already set forth by the RO, there is considerable evidence of a lack of credibility on the part of the Veteran in this case.  For instance, in the May 2012 examination report, it was described that the Veteran was exaggerating symptoms and that because of that, there was difficulty in ascertaining as to if there was an actual increase in severity since the Veteran was last examined.  In the 2014 report of examination, while the Veteran was reported to experience symptoms with respect to sleep disturbances, hypervigilance, and accelerated startle responses, he was also found to be chronically engaged in unrelated drug abuse with no motivation to stop and seek employment.  It was expressly noted that the Veteran was happy with the collection of disability benefits as his sole means of income, and despite being found able to work should he stop using marijuana, he was unwilling to set out and look for employment.  

In viewing the submitted lay statements, in which close family members and friends describe the Veteran as having suicidal and homicidal intentions, frequent panic attacks, and no friends (despite the fact that friends and romantic partners were willing to write letters on his behalf), the Board notes that this is specifically countered in the more probative clinical history which, while describing the Veteran as gradually becoming less interested in work and education as of 2008, do not show him to be violent or a danger to himself or others.  It would appear as if the submitted lay statements show symptoms that are more severe than those actually present clinically, which in concert with the documented propensity of the Veteran to exaggerate, cannot be considered as particularly probative.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (emphasis added).

Here, there is documented inconsistency in the comparison of lay and medical evidence, and the Veteran was expressly found to likely be malingering in describing his symptoms to the VA examiner in May 2012.  Further, the Veteran expressly announced his lack of a desire to work and to continue to base his income solely on VA compensation, which is highly suggestive of a desire for monetary gain as the sole basis of this claim.  It is noted that the Veteran's marijuana abuse has never been considered as part of his PTSD (rather, the Veteran admitting to using the drug prior to entrance into the military, and he was fully aware of his need to stop use prior to employment and did so successfully before his last period of fulltime work), but it appears to be the main reason for him being found unable to work.  Use of marijuana is not, in the Board's view, evidence of bad character in this case; however, given that the Veteran's daily activities center on the continued desire to abuse the drug, it does show some degree of self-interest as the likely motivation for the pursuit of his claim for an increase.  

The medical evidence does show reduced reliability and productivity prior to May 2012.  Apparently, the Veteran's drug use was not as consistent at that time as he was able to periodically work.  The Veteran never displayed hygiene problems or panicked states prior to May 2012 (save for episodes of waking in distress), and there is no credible evidence of suicidal or homicidal ideation at any time in both periods under review.  The Veteran had a vague report of an auditory hallucination while near sleep, which coincides with the descriptions of his nightmares; however, he has never been assessed as having actual hallucinations or delusional behavior as a result of PTSD.  The Veteran is not paranoid as a result of PTSD, and while he did report some difficulty in being able to note the ages of his children, such an allegation cannot, for reasons described above, be considered as credible.  

The Board will not allow an increase to the 70 percent level for the period prior to May 12, 2008, as May 12, 2008 was the first documented clinical indication of impairment in most areas of occupational and social functioning.  This was the date such an impairment was specifically expressed in the narrative portion of a well-rationalized VA examination report.  The submitted lay statements, as well as his complaints in clinical settings, are not particularly credible as has been previously noted, and thus, this clinical assessment of May 2012 is the most probative in showing a date of when the Veteran's PTSD has worsened to the level of 70 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

As regards entitlement to a 100 percent rating on a schedular basis, the evidence does not demonstrate that he has total occupational and social functioning impairments as due to PTSD.  Simply, the Board notes that he was found able to maintain employment in June 2014, with the chief limiting factor on actually realizing such employment being the continued daily marijuana abuse (which has never been attributed to PTSD).  The Veteran's statements with respect to his lack of friendships or family relationships are not credible in light of the fact that numerous people submitted documents (also of dubious credibility) to support his claim for an increase.  The May 2012 VA examination report considered the Veteran's subjective reports and, despite the exaggeration he expressly demonstrated, concluded that occupational and social impairment was, while present in most areas, not totally disabling.  As this is this is a competent assessment, and in concert with the 2014 opinion is the most credible report of record, the Board cannot conclude that the criteria for a total schedular disability rating have been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

It is noted that the Veteran's symptoms are expressly described and fully considered by the applicable schedular criteria.  There is nothing so unique or unusual about the presentation of the Veteran's symptoms so as to warrant a referral to the Director of VA's Compensation Service for consideration of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

For the reasons discussed, the Board will deny the claim for an increase in rating for the "staged" periods under appellate review.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to May 12, 2008, and in excess of 70 percent thereafter, is denied.  


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


